         Case 4:21-po-05007-JTJ Document 5 Filed 01/07/21 Page 1 of 1
                                                             09/23/2020




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           9711264
              Plaintiff,                   Location Code: M13

       vs.                                 ORDER

  SAPTARSHI BHATTACHARYA,

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $45 fine and $30 processing fee for violation 9711264 (for a total of $75), and for

good cause shown, IT IS ORDERED that the $75 fine paid by the defendant is

accepted as a full adjudication of violation 9711264.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

October 8, 2020, is VACATED.

                 23rdday of September, 2020.
      DATED this ___


                                       ____________________________
                                       John T. Johnston
                                       United States Magistrate Judge
